             Case 3:20-cv-07233-SI Document 4 Filed 10/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID D. HARRIS,                                     No. 2:20-cv-2020 CKD P
12                         Plaintiff,
13             v.                                          ORDER
14    STEPHEN MAVERI,
15                         Defendant.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The federal venue statute provides that a civil action “may be brought in (1) a

19   judicial district in which any defendant resides, if all defendants are residents of the State in

20   which the district is located, (2) a judicial district in which a substantial part of the events or

21   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

22   the action is situated, or (3) if there is no district in which an action may otherwise be brought as

23   provided in this action, any judicial district in which any defendant is subject to the court’s

24   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

25            In this case, the defendants are located in and the claim arose in Monterey County, which

26   is in the Northern District of California. Therefore, plaintiff’s claim should have been filed in the

27   Northern District. In the interest of justice, a federal court may transfer a complaint filed in the

28   /////
                                                          1
           Case 3:20-cv-07233-SI Document 4 Filed 10/14/20 Page 2 of 2



 1   wrong district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918,

 2   932 (D.C. Cir. 1974).

 3             Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 4   States District Court for the Northern District of California.

 5   Dated: October 13, 2020
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9
     1/bh
10   harr2020.21a

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
